 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10

11    GLENFORD BUDD,                                Case No. 2:16-cv-00613-RFB-PAL
12                      Petitioner,                 ORDER
13           v.
14    RENEE BAKER, et al.,
15                      Respondents.
16

17          Petitioner having filed a Motion for Extension of Time (First Request) (ECF No. 59), and
18   good cause appearing;
19          IT THEREFORE IS ORDERED that Petitioner’s Motion for Extension of Time (First
20   Request) (ECF No. 59) is GRANTED. Petitioner will have up to and including May 1, 2020, to
21   file and serve a response to Respondents’ Motion to Dismiss (ECF No. 54).
22
            DATED: March 19, 2020.
23
                                                               ______________________________
24                                                             RICHARD F. BOULWARE, II
                                                               United States District Judge
25

26

27

28
                                                     1
